Citation Nr: 1332067	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-33 281	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which assigned a 20 percent disability for the Veteran's lumbar strain effective December 15, 2008-the day after his separation from service.

In August 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge.

In June 2013, pursuant to 38 U.S.C.A. § 7103 (West 2002), the Board initiated a motion for reconsideration of its February 5, 2013 decision.  Because of the Board's grant of reconsideration, the February 5, 2013 Board decision, solely with respect to the issue of entitlement to an initial disability rating in excess of 20 percent for a lumbar strain, was vacated as a matter of law.  Accordingly, this decision, by an expanded panel, will constitute the final Board decision on the Veteran's appeal as to that issue.  38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2010); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

First, remand is required because the September 2010 VA examiner did not adequately address the effects of the Veteran's reported painful flare-ups on his range of motion.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the examiner found that the Veteran has mild pain with all degrees of flexion and extension, but did not specify the degree(s) of motion at which his pain constitutes functional loss.

Second, remand is required because the September 2010 VA examiner did not test for right lower extremity radiculopathy, or specify the affected nerve and the severity thereof.  The Veteran told the examiner that once or twice monthly, the pain extends down the posterior aspect of the right lower extremity.  However, the examiner found only that the Veteran has no numbness, weakness, or atrophy of the lower extremities, but did not account for the Veteran's reported pain.  The Veteran again reported at his August 2011 videoconference hearing that he experiences a sharp, radiating pain on his right side from his lower back to his right leg.  See August 2011 transcript, p. 3.

The Veteran should also be given an opportunity to identify any healthcare provider who treated him for his service-connected lumbar strain since September 2010.  Thereafter, any identified records that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.



Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected lumbar spine disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Ensure that all pertinent and non-duplicative VA and private treatment records since September 2010 are associated with the electronic claims folder.

3.  After associating all outstanding records with the claims folder, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

4.  Thereafter, readjudicate the appeal.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________		____________________________
     JACQUELINE E. MONROE				MARJORIE A. AUER
           Veterans Law Judge			 	             Veterans Law Judge
     Board of Veterans' Appeals			     Board of Veterans' Appeals



____________________________
STEVEN D. REISS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

